



SECOND AMENDMENT TO CREDIT AGREEMENT
SECOND AMENDMENT dated as of July 17, 2017 (this “Second Amendment”) to the
Credit Agreement dated as of August 26, 2014 (as amended by the First Amendment
to Credit Agreement dated as of April 6, 2015 and as may be further amended,
restated, modified or supplemented from time to time, the “Credit Agreement”),
by and among FIDELITY & GUARANTY LIFE HOLDINGS, INC., a Delaware corporation
(the “Borrower”), each of the lenders from time to time party thereto
(collectively the “Lenders” and, individually, each a “Lender”), and ROYAL BANK
OF CANADA as administrative agent for the Lenders (the “Administrative Agent”)
and the other agents and arrangers party thereto.
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent extend the termination date of the Revolving Commitments and the maturity
date of the Revolving Loans by one year and agree to the amendments to the
Credit Agreement provided for herein.
NOW, THEREFORE, in consideration of the material agreements, provisions and
covenants contained herein, the parties agree as follows:
Section 1.Definitions. Capitalized terms used in this Second Amendment but not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
SECTION 2.    Amendments. Effective as of the Second Amendment Effective Date
(as defined below), the Credit Agreement is hereby amended as follows:
(a)    The definition of the term “Commitment Termination Date” in Section 1.01
of the Credit Agreement is hereby amended to read in its entirety as follows:
“Commitment Termination Date” means the earliest to occur of (i) the date that
is four years after the Closing Date, (ii) the date the Revolving Commitments
are permanently reduced to zero pursuant to Section 2.05, and (iii) the date of
the termination of the Revolving Commitments pursuant to Section 8.02.
(b)    The definition of the term “Defaulting Lender” in Section 1.01 of the
Credit Agreement is hereby amended by (x) deleting the “or” immediately
preceding clause (d)(ii) therein and replacing it with “,” and (y) inserting the
phrase “or (iii) the subject of a Bail-in Action” immediately preceding the
proviso therein:
(c)    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in proper alphabetical order:
““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”
““Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.”
““EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.”
““EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.”
““EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”
““EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.”
““Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”
(d)    Section 5.11(d) of the Credit Agreement is hereby amended to read in its
entirety as follows:
“Since March 31, 2017, no event, circumstance or change has occurred that has
had, or could reasonably be expected to result in, either individually or in the
aggregate, a Material Adverse Effect; provided that, neither (a) the
negotiation, execution, announcement, pendency, performance or compliance with
the express terms of that certain Agreement and Plan of Merger, dated as of May
24, 2017, by and among CF Corporation, FGL US Holdings Inc., FGL Merger Sub Inc.
and Fidelity & Guaranty Life or the consummation of the transactions
contemplated therein, and no effect arising out of, or resulting from, such
activities nor (b) any event, circumstance or change disclosed in any report,
schedule, form, statement or other document filed with, or furnished to, the SEC
by Parent and publicly available prior to June 23, 2017 (but excluding any
forward-looking disclosure set forth in any sections titled “Risk Factors” or
“forward-looking statements” (or similarly captioned section) or in any other
section to the extent the disclosure is a forward-looking statement or
predictive, cautionary or forward-looking in nature) shall constitute or be
taken into account in determining whether a Material Adverse Effect has occurred
or could reasonably be expected to occur.”
(e)    Article X of the Credit Agreement is hereby amended by inserting the
following in proper numerical order:
““Section 10.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.”
SECTION 3.    Condition Precedent to Effectiveness. This Second Amendment shall
become effective on the date that each of the following conditions precedent is
satisfied or waived in accordance with Section 10.01 of the Credit Agreement
(such date, the “Second Amendment Effective Date”).
(a)    The Administrative Agent shall have received each of the following, each
in form and substance reasonably satisfactory to the Administrative Agent:
(i)    counterparts of this Second Amendment executed by the Credit Parties,
sufficient Lenders constituting Required Lenders and the Administrative Agent,
in sufficient number as the Administrative Agent shall request on behalf of the
Lenders;
(ii)    copies of the resolutions of the board of directors, authorized
subcommittee thereof, or other equivalent body of each Credit Party authorizing
the execution, delivery and performance of this Second Amendment, certified as
of the Second Amendment Effective Date by a Responsible Officer of such Credit
Party;
(iii)    the articles or certificate of incorporation or equivalent document of
each Credit Party as in effect on the Second Amendment Effective Date, certified
by the Secretary of State (or similar, applicable Governmental Authority) of its
state of incorporation or organization as of a recent date;
(iv)    the by-laws or equivalent document of each Credit Party as in effect on
the Second Amendment Effective Date, certified by a Responsible Officer of such
Credit Party as of the Second Amendment Effective Date;
(v)    to the extent such concept is applicable in such jurisdiction, a
certificate of good standing or equivalent document for each Credit Party from
the Secretary of State (or similar, applicable Governmental Authority) of its
state of incorporation or organization as of a recent date;
(vi)    a certificate of compliance for each Insurance Subsidiary from the
applicable Department as of a recent date; and
(vii)    written opinions, reasonably acceptable to the Administrative Agent in
form and substance, (addressed to the Administrative Agent and the Lenders and
dated the Second Amendment Effective Date) from Skadden, Arps, Slate, Meagher &
Flom LLP, counsel for the Credit Parties.
(b)    The Administrative Agent shall have received, for the account of each
Lender that has consented to this Second Amendment by delivering a counterpart
to this Second Amendment executed by it on or prior to the Second Amendment
Effective Date, an amendment fee for each such Lender in an amount equal to
0.125% of the principal amount of outstanding Revolving Commitments of such
Lender (as of the Second Amendment Effective Date).
(c)    The Administrative Agent shall have been paid all reasonable and
documented costs and out-of-pocket expenses (including, without limitation,
Attorney Costs of the Administrative Agent) incurred in connection with this
Second Amendment or otherwise required to be paid under the Credit Agreement, to
the extent invoiced to the Borrower no later than two Business Days prior to the
Second Amendment Effective Date.
(d)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, dated as of the Second Amendment Effective
Date certifying that each of the conditions precedent specified in clauses (e),
(f) and (g) of this Section 3 have been satisfied.
(e)    All governmental and regulatory authorizations and third party approvals
necessary in connection with (i) the financing contemplated hereby and (ii) the
continuing operation of the Credit Parties and their Subsidiaries, in each case,
shall have been obtained and be in full force and effect; except, with respect
to clause (ii) only, where failure to obtain such authorizations or approvals
would not have a Material Adverse Effect.
(f)    All of the representations and warranties contained in Section 4 hereof
shall be true and correct in all material respects on the Second Amendment
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof.
(g)    No Default or Event of Default shall have occurred and be continuing on
the Second Amendment Effective Date.
The Administrative Agent shall notify the Borrower and the Lenders of the Second
Amendment Effective Date, and such notice shall be conclusive and binding.
SECTION 4.    Representations and Warranties. The Borrower represents and
warrants to the Administrative Agent and the Lenders that on the Second
Amendment Effective Date the following statements are true and correct:
(a)    No Default or Event of Default has occurred and is continuing.
(b)    Each Credit Party has the corporate (or other organizational) power and
authority to perform its obligations under this Second Amendment.
(c)    The execution, delivery and performance by each Credit Party of this
Second Amendment are within such Person’s corporate or other organizational
powers. The execution, delivery and performance by each Credit Party of this
Second Amendment have been duly authorized by all necessary corporate or other
organizational action of each Credit Party and do not and will not:
(i)    contravene the terms of any of such Credit Party’s or any of its
Subsidiaries articles of incorporation, by-laws or other organizational
documents;
(ii)    conflict with or result in any breach, violation or contravention of, or
result in or require the creation of any Lien under, any agreement, document or
instrument evidencing any material Contractual Obligation or Material
Indebtedness to which such Credit Party or any of its Subsidiaries is a party,
except, in each case, to the extent that such conflict, breach, violation,
contravention or Lien, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; or
(iii)    violate any Requirement of Law or any order, injunction, writ or decree
of any Governmental Authority to which such Credit Party or any of its
Subsidiaries or its property is subject, except to the extent that such
violation, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
(d)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, each Credit Party of this Second Amendment, except
such as have been obtained and are in full force and effect (including, without
limitation, the approval of the applicable Department of each Insurance
Subsidiary, if required).
(e)    This Second Amendment has been duly executed and delivered by each Credit
Party and constitutes a legal, valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability.
(f)    All of the representations and warranties contained in the Credit
Agreement or in the Guarantee Agreement by the Borrower and each Guarantor shall
be true and correct in all material respects on the Second Amendment Effective
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date; provided that,
in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof.
(g)    Fidelity & Guaranty Life Insurance Agency, Inc. is, and, at all times
since the Closing Date, has been, an Excluded Subsidiary and not an Insurance
Subsidiary.
(h)    (i) The fair value of the assets of the Borrower and its Subsidiaries, on
a consolidated basis (at fair valuation), exceeds their debts and liabilities,
subordinated, contingent or otherwise, on a consolidated basis; (ii) the present
fair saleable value of the property of the Borrower and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, on a consolidated basis, as
such debts and other liabilities become absolute and matured; (iii) the Borrower
and its Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, on a consolidated basis, as
such liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital.
SECTION 5.    Acknowledgment and Consent.
(a)    Each Credit Party hereby acknowledges that it has reviewed the terms and
provisions of this Second Amendment and consents to the amendments of the Credit
Agreement effected pursuant to this Second Amendment. Each Guarantor hereby
confirms that it will continue to guarantee, to the fullest extent possible in
accordance with the Loan Documents, the payment and performance of all
Obligations when due.
(b)    Each Credit Party acknowledges and agrees that each of the Loan Documents
to which it is a party shall continue in full force and effect and that all of
its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Second Amendment .
(c)    This Second Amendment shall not extinguish the obligations for the
payment of money outstanding under the Credit Agreement or discharge or release
the priority of any Loan Document or any other guarantee or security therefor.
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Credit Agreement or any Loan Document or
instruments securing the same, which shall remain in full force and effect,
except to any extent modified hereby or by instruments executed concurrently
herewith.
SECTION 6.    Miscellaneous.
(a)    On and after the date hereof, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Second Amendment.
(b)    This Second Amendment shall not by implication or, except as expressly
provided herein, otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the existing Credit Agreement or any other Loan Document, and, except as
specifically amended hereby, this Second Amendment shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the existing Credit Agreement or any other provision
of the existing Credit Agreement or of any other Loan Document, all of which
shall remain in full force and effect and are hereby ratified and affirmed in
all respects. Nothing herein shall be deemed to entitle the Borrower to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.
(c)    The provisions of this Second Amendment shall be binding and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted by the Credit Agreement.
(d)    This Second Amendment may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument. Delivery of an executed counterpart of this Second
Amendment by facsimile transmission or other electronic transmission (e.g.,
“.pdf” or “.tif”) shall be effective as delivery of an original executed
counterpart hereof.
(e)    If any provision of this Second Amendment is invalid, illegal or
unenforceable in any jurisdiction then, to the fullest extent permitted by law,
(a) such provision shall, as to such jurisdiction, be ineffective to the extent
(but only to the extent) of such invalidity, illegality or unenforceability, (b)
the other provisions of this Second Amendment shall remain in full force and
effect in such jurisdiction and (c) the invalidity, illegality or
unenforceability of any such provision in any jurisdiction shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.
(f)    This Second Amendment shall be a Loan Document for all purposes of the
Credit Agreement and the other Loan Documents.
(g)    This Second Amendment shall be construed in accordance with and governed
by the law of the State of New York.
(h)    This Second Amendment, together with the Loan Documents and any separate
agreements with respect to fees payable to the Administrative Agent, embodies
the entire agreement and understanding among the Credit Parties, the Lenders and
the Administrative Agent and supersedes all prior or contemporaneous agreements
and understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof.
(i)    The provisions of Section 1.02 (Other Interpretative Provisions) of the
Credit Agreement are incorporated herein mutatis mutandis.
(j)    The Borrowers shall pay or reimburse the Administrative Agent for all
reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of Milbank, Tweed, Hadley & McCloy LLP) incurred in connection
with this Second Amendment.
[Signature Pages Follow.]



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their proper and duly authorized officers as of the day and
year first above written.
ROYAL BANK OF CANADA, as Administrative Agent


By: /s/ Ann Hurley    
Name:    Ann, Hurley
Title:    Manager, Agency




ROYAL BANK OF CANADA, as Lender


By: /s/ Brij Grewal    
Name:    Brij Grewal
Title:    Authorized Signatory




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender


By: /s/ Nupur Kumar    
Name:    Nupur Kumar
Title:    Authorized Signatory




By: /s/ Nicholas Goss    
Name:    Nicholas Goss
Title:    Authorized Signatory




ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Liliana Huerta Correa    
Name:    Liliana Huerta Correa
Title:    Vice President




BNP Paribas, as a Lender


By: /s/ Michael Albanese    
Name:    Michael Albanese
Title:    Managing Director




By: /s/ Marguerite L. Lebon    
Name:    Marguerite L. Lebon
Title:    Vice President




JPMORGAN CHASE BANK, N.A., as a Lender


By: /s/ Keiko Kiyohara    
Name:    Keiko Kiyohara
Title:    Vice President




MIHI, LLC, as a Lender


By: /s/ Lisa Grushkin    
Name:    Lisa Grushkin
Title:    Authorized Signatory




By: /s/ Michael Barrish    
Name:    Michael Barrish
Title:    Authorized Signatory




NOMURA CORPORATE FUNDING AMERICAS, LLC, as a Lender


By: /s/ Andrew Keith    
Name:    G. Andrew Keith
Title:    Executive Director




FIDELITY & GUARANTY LIFE HOLDINGS, INC., as Borrower


By: /s/ Dennis R. Vigneau    
Name:    Dennis R. Vigneau
Title:
Executive Vice President & Chief Financial Officer





FIDELITY & GUARANTY LIFE


By: /s/ Dennis R. Vigneau    
Name:    Dennis R. Vigneau
Title:
Executive Vice President & Chief Financial Officer





FIDELITY & GUARANTY LIFE BUSINESS SERVICES, INC.


By: /s/ Dennis R. Vigneau    
Name:    Dennis R. Vigneau
Title:
Executive Vice President & Chief Financial Officer





1



